DETAILED ACTION
Letter Correcting Finality of Previous Office Action
This Office Action is issued to correct the finality of the previous Office Action – the previous action indicated Finality in the Conclusory paragraph and in the response to arguments, but was not labelled as such due to the PTO 326.  This action is the same in entirety besides this additional paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
- one or more memories to: 
- store a recipe and a store a first correlation model
- control the thin film devices
- obtain in-process thin film state data 
- receive measurement results, and
- derive pre and obtain post-process thin film state data
	The limitations of storing (recipe and correlation model) and controlling (control the devices), as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 
Similarly, the limitation of “obtain”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components (communications interface).  For example, but for the “via the communication interface” language, “obtain” in the context of this claim encompasses the user viewing and/or recording the thin film measurement (not limited to, but, for example, reading a measurement or further writing it in a log, though the claim does not require anything other than “obtaining” the information). 
The claim further requires a step to “derive” data using the first correlation model – but this step does not amount to anything beyond a further mental step.  The step amounts to nothing more than a mental step of using an algorithm (correlation model).  The correlation model has not been incorporated into any particular practical application, it is generally used to ‘derive post process thin film state data’ (which is not defined) from a generic set of process condition, sensing, and in process thin film state data, none of which is defined.  Therefore, the correlation model itself is undefined as is the data that it uses – furthermore there is no definition of what the model achieves rather than deriving a generic “post process thin film state data” that is also undefined.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites abstract ideas.

Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using memories to store information and a communication interface to obtain thin film data amount to no more than mere instructions to apply the exception using a generic computer component.  The claim does further include the requirements of using one or more sensors and one or more measurement devices, but the use of such devices is well known in the prior art and therefore the limitation does not amount to significantly more than the judicial exception.  
Mere instructions to apply exceptions using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  
The dependent claims include no further steps or structure that make the claims significantly more than abstract ideas.  The claims include further requirements of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 5 include the follow elements that are unclear per 112(b): the “correlation model indicates a mapping” (emphasis added) is unclear because there are no metes and bounds on exactly how they the mapping relates to the first correlation model.  The term “indicates” is rather broad in this case and does not make it clear if there is some distinct formula for the “indication” or what exactly the relationship is.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Halliyal (2002/0142493) in view of Halliyal (6,593,748).
Halliyal teaches an apparatus for controlling one or more thin film deposition devices for depositing a film, comprising (see Fig. 2 and related text):

- a communication interface that communicates with the deposition device, see wherein there is a control system that controls the process [0027], there is therefore necessarily a communication interface to effect such control -see particularly per Fig. 2 where there are arrows between the control system and the measurement system and other sensors 
- one or more sensors, see “other sensors” (60) per figure,
- one or more measurement devices (see measurement system, 42) – the sensors and measurement devices are described and understood to measure and sense data that is applied in the process.  The teachings include determining a diffraction pattern to extract information during the deposition [0043].  In regard to the electron beam, Halliyal teaches that an electron beam is one of the operable methods of exposing the surface to the light that is reflected for the measurement process [0003, 68]. It is further noted that Halliyal is not particularly limiting on the measurements and sensor included in the system and method.  
	The system further comprises:
- one or more memories configured to:
	- store a recipe and a first correlation model – see [0053-54] wherein the memory 74 stores the program code that carries out the functions (i.e. recipe) and further includes algorithms to carry out the functions described.  The algorithm is held to meet the requirements of the first correlation models because it uses process condition data, sensing data as per [0053], see also [0026-52] all of which describes the measurement and sensing of data and the use to adjust process parameters.
Halliyal ‘748 teaches, however, that it is effective in a CVD process system to obtain data from measurements on a substrate and then apply the data to subsequent processes, see col 5, line 59- col 6, line 9 and col 7, lines 45-67.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the data gathered from the process of Halliyal in a subsequent process as Halliyal ‘748 teaches that it is possible to include algorithms that allow the use of measurement data for subsequent substrates in a process.  The combination of the teachings includes determination of first and any number of substrate process data that is applicable to second and any further number of substrates.  By combining the art, one is not limited to gathering data only one time and would operably continuously apply the data gathered to any number of subsequent substrates.  Though it is considered impliedly taught by the combination of teachings, it is further noted that it is effectively a modification of sequence which is obvious without a showing of criticality, see MPEP 2144.04 IV. C.  Though this is not directly a modification of sequence of adding ingredients, it is analogous as it is the modification of the overall process.  To apply the steps of gathering and calculating data repeatedly would have been obvious to one of ordinary skill based on the combined teachings.
	The combined art meets all of the claim requirements, to further address:

- receive the information – Halliyal teaches a measurement/sensor and control system and it is well understood that the results are received in order to control the process,
- in regard to the “pre-process” and also the “obtain first in-process...”, the process of the combined art is repeated for any number of substrates, therefore data is a acquired that is considered “pre-process” and then a first substrate and so on, to include the next claimed derivation of “first post process thin-film data”.  Specifically in regard to the indication of the “predicted state of the thin film”, the prediction is a mental step and presumed to be carried out, but in any case, wherein the combined teachings include analyzing data from a thin film process and then applying it to a subsequent substrate, it is understood that the algorithm makes a prediction about how the modification of process conditions will affect the process/results.  
	As per above, at least the thickness is detected per the combined art and the state of the film is therefore determined as indicated.
Furthermore, in regard to the models being “learned”, the step is a further mental step and wherein the system of the prior art is adaptive to the measurement results and uses an algorithm, the steps are taught as per the prior art.
	Regarding claim 2, the step is a mental step and understood to be met by the teachings.  The claim does not require any further structure of the apparatus and/or action to be taken by the processor.  The processor is not limited on the algorithms applied and further the teachings include a ‘simulation’ [0047] which impliedly teaches that a probability is determined of process conditions yielding a certain result.
Regarding claim 3, the teachings include a display, a load system, a positioning system, a power supply and an oxidation any of which broadly meet the requirements of an “output system” as they are all controlled by the control system. In regard to the particular step of indicating a probability, this is a mental step and wherein Halliyal teaches providing feedback and displaying results on the display 80 including feedback of the process [0054].
	Regarding claim 4, as per above, the teachings include multiple layers and continuous feedback, therefore the ‘pre-processed’ measurement data is taken and converted into film conditions on an ongoing basis, by the noted algorithms.
	Regarding claim 5, as per above, Halliyal continuously takes data (i.e. plurality of substrates) and applies algorithms – not being limited on the amount of data processed or the number of algorithms applied, and specifically teaching “algorithms” therefore teaches a second algorithm (i.e. second correlation model).
	Regarding claim 7, as per claim 15, the teachings include displaying the measured thickness.  
	Regarding claims 8 and 9, as per above, Halliyal derives process change data continuously and it is understood to be matched against specification data (i.e. expected and/or desired results) in order to effect process changes.  Further to claim 9, the clause “which make the probability equal to or larger than a reference value” is a conditional clause and the teachings are understood to apply to any result of such a probability (including wherein it is equal to or larger than the reference value).
	Regarding claim 12, the teachings include PECVD, MOCVD and PVD [0035].

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Halliyal (2002/0142493) and Halliyal (6,593,748) in view of Nakano (2002/0088400).
	Regarding claim 10, Halliyal does not teach acquiring data from a server, but Nakano teaches that it is operable to transfer data regarding system and film performance via a server [0517] in a plasma processing system (abstract).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the server of Nakano to transfer data as taught by Halliyal as Nakano teaches a server is viable method of holding and transferring such data.  It is understood that to talk to the server there would be some type of application program interface.
	Regarding claim 11, as per above, the teachings include a continuous use of the process data for determining process variables.


Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive.
It is noted that the supplemental response dated 06/10/2021 that includes the proper claim numbering has been accepted.
The 102 rejection has been overcome by amendment – the teachings of Halliyal generally include a diffraction pattern by electron beam, but do not distinctly include the application of the algorithm to subsequent substrates.
It is noted particularly that the prior art teaches the elements of:
- in situ measurements to determine a film condition

- the combined art teachings taking measurements any number of times / continuously and also applying the measurements in the same manner to any number of substrates – see wherein results are “pre-processed” and there is “first” and “second” data.
	In regard to the 101 rejection, the Office does not agree that amendments overcome the rejection or that the claims are patentable.
	It is further noted that the Examiner has discussed the 101 rejections with a TQAS to confirm the position taken and agreement was reached to maintain.
	The Office maintains that the claim includes multiple abstract ideas and does not include anything significantly more.
	On p14-15 the claim is repeated and the analysis flowchart is provided.  On page 16, applicants then argue that the steps cannot be performed in the human mind.
	Applicants particularly argue that various aspects of pre-processing cannot be performed in the mind, and while it is true that the measurements cannot be performed by the human mind, this aspect is an actual non-abstract step, but nothing more than conventional, while the steps memory steps can be performed by the human mind.  
	The claim requires that “processors” derive a predicted state of the film after a deposition process.  While there a “learning” required, there is no development of this concept in the claims and it merely includes evaluating a result and making a decision (further wherein the decision is not required to be actually applied).  This is nothing more, for example, than taking a measurement and then adjusting a process variable (while the claim does not actually require any change), such as a gas flow, temperature, 
	In any case, the claim requires nothing to be done with the result.  There is no adjustment required in the thin film process as claimed.  
	Additionally, it is noted that the claim requires ‘predicting’ a state of the film, but since a measurement is taken, the on-film result is actually known.  A person can read the results of the on-film measurement, and predict that, given the same process conditions, since the conditions are not required to change, the next substrate would be predicted to have the same results.  There is no requirement in the claims for any use of the prediction – while this is not required it is noted that this significantly simplifies the task.  One can therefore read the measurement results and simply (and mentally) predict that the next substrates would have the same results.  This would therefore complete the “learning” step and would be easily achieved by a human mind.
	Further in regard to the diffraction image being supplied – it is possible to learn the colors and/or patterns and/or to have look up tables that would indicate, for example, what the different colors mean in regard to a film thickness.
	Applicants then argue on p16-17 that Example 39 of the guidance provided in Jan 2019 indicate that the same concept of the model learning of the Example is applied in the instant claim.  But the “learning” in the claim is not particularly limited or specified.  In the case of Example 39, the applicants claimed a model that took multiple sets of facial images and then were trained using these.  In the instant claim, while the language indicates a “learning algorithm”, it only requires, for example, one pattern to 
	It is noted that the requirement for multiple sets of data and multiple outputs could further the complexity and be more in the scope of the applicant’s arguments.
	Applicants then argue on p19 that the processors are specialized to carry out the claimed processes.  But the Office does not agree.  The processors are fed diffraction images and make a prediction.  This does not make the processors significantly more than routine and conventional– particularly in light of the fact that the processing required – as claimed, can readily be performed by the human mind.  Therefore, the processors do not specifically integrate the mental process into a practical application – the processing is limited in some cases to viewing an image and determining a predicted outcome based on that image.  
	The applicants then argue that there are additional elements that are significantly more than the judicial exception, and repeated the first part of claim 1.  But the Office maintains that the use of a measurement, such as gathering a diffraction pattern, is well known in the art and does not constitute anything significantly more.    
	In regard to the 112(f) interpretations, the Office agrees to withdrawal those based on reconsideration and clarification of the record.  The 112(b) rejections previously applied have been overcome by amendment and also clarification.  The amendments in regard to the algorithms are accepted as overcoming the rejections because the input at least is now further clarified.  The 112(a) is likewise overcome by .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).Examiner interviews are available via telephone and video using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.